Citation Nr: 1111978	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for skin cancer of the right hand.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006 and September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed by shave biopsy in April 2005 to have squamous cell carcinoma on the dorsum of the right hand, which was surgically excised in June 2005 (the diagnosis of squamous cell carcinoma was confirmed by post-surgical pathology).  The medical evidence shows he has residuals from the excision of the squamous cell carcinoma of the right hand involving the superficial radial nerve resulting in numbness and weakened grip of the right hand.

2.  The Veteran's squamous cell carcinoma of the right hand is not related to service, to include exposure to herbicides in the Republic of Vietnam.


CONCLUSION OF LAW

Squamous cell carcinoma of the right hand, status post excision with residuals, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in July 2005, prior to the initial AOJ decision on his claim.  The Board notes that additional notice provided in May 2006 advised the Veteran that a disability rating or an effective date for the award of benefits will be assigned if service connection is awarded, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, content-compliant notice was not provided to the Veteran until after his claim was initially adjudicated.  However, the Board finds that any deficiency in the initial notice has been cured by appropriate notice and subsequent adjudication in June 2007 and March 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in September 2007.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection for Skin Cancer of the Right Hand

The Veteran is claiming that his skin cancer on his right hand is either due to a shrapnel wound he received in service in that area or exposure to herbicides while serving in the Republic of Vietnam.  
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law, which includes certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service and certain disease found to be associated with exposure to herbicides.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) and (e).  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes); Hodgkin's disease; chronic lympocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) as listed in Note 1.  38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 72 Fed. Reg. 32,395 (June 12, 2007).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.   

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Initially the Board must address whether the Veteran has a current disability.  VA treatment records show that the Veteran was seen in March 2005 with complaints of having a warty growth on his right hand for the past six months that was growing bigger and would occasionally bleed.  He was referred for evaluation by Dermatology.  He underwent Dermatology Consult in April 2005 and was noted to have a 15 mm diameter pearly flesh toned papule with rolled border and telangiectasias on the dorsum of the right hand near the scaphoid fossa.  There was also noted a slight necrosis in the center of the lesion.  The assessment was basal cell carcinoma versus keratoacanthoma.  A shave biopsy was conducted and the pathology report shows that it was actually squamous cell carcinoma.  Private treatment records demonstrate the Veteran underwent excision of basal cell carcinoma of the right hand in May 2005; however, post-surgical pathology identified the lesion as invasive grade III squamous cell carcinoma of the skin.  The margins of the resection were free of tumor.  Thus the Board finds that the Veteran had squamous cell carcinoma of the right hand which is status post excision.

Initially, the Board addresses the issue of presumptive service connection for as due to exposure to herbicides while serving in the Republic of Vietnam.  The evidence of record establishes that the Veteran served in the Republic of Vietnam from March 1969 to June 1969.  Consequently, the Veteran may be presumed to have been exposed to herbicides during such service.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Nevertheless, in order for presumptive service connection to be warranted under these provisions, the claimed disease must be one of the enumerated diseases listed in 38 C.F.R. § 3.309(e).  

In the present case, the claimed condition for which the Veteran is seeking service connection is not an enumerated disease listed in 38 C.F.R. § 3.309(e) that has been found to have an association with exposure to herbicides.  The Board notes that, although some cancers are listed as presumptive diseases, the evidence establishes that the Veteran's skin cancer on the right hand was squamous cell carcinoma, which is not one of the cancers listed to have been found to be associated with herbicide exposure.  In fact, the Secretary of VA, based upon the findings of the National Academy of Sciences, has specifically found that presumptive service connection is not warranted for non-melanoma skin cancers including basal cell and squamous cell carcinomas.  See 75 Fed. Reg. 32540 (June 8, 2010).

Furthermore,  the Veteran has not submitted any medical or scientific evidence that even suggests that the claimed condition may be related to herbicide exposure.  He has only submitted his own statement that he believes it is related.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether his squamous cell carcinoma on the right hand is related to exposure to herbicides while serving in the Republic of Vietnam.

Consequently, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for squamous cell carcinoma of the right hand as due to exposure to herbicides.  

The Board also finds that the evidence fails to establish that service connection is warranted on a presumptive basis as a chronic disease listed in 38 C.F.R. § 3.309(a) because there is no evidence that it manifested to a compensable degree within one year after the Veteran's discharge from service.  The only possible enumerated disease that would include the Veteran's squamous cell carcinoma of the right hand is "[t]umors, malignant, or of the brain or spinal cord or peripheral nerves."  Nevertheless, the medical evidence shows that this was diagnosed in April 2005, approximately 35 years after the Veteran's discharge from service.  Consequently, the evidence does not establish that the Veteran's squamous cell carcinoma of the right hand manifested to a compensable degree within one year of his separation from service, and presumptive service connection as due to a chronic disease is not warranted.  

As the Board has found that presumptive service connection, whether due to chronic disease or exposure to herbicides, is not warranted, it must still consider whether service connection is warranted on a direct basis.  

The Veteran filed his claim for service connection in June 2005, which the Board notes is after he had excision of the squamous cell carcinoma lesion from his hand.  The requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Evidence, lay and medical, since May 2005 fails to establish that he has had any recurrence of the squamous cell carcinoma or other lesions on the right hand.  

However, since the surgery, the Veteran has complained of residual numbness of the hand on the dorsum extending from the thumb to the lateral surface of the middle finger and proximally to the wrist.  VA treatment records show that he began to complain of numbness three weeks status post surgery.  At a January 2006 Orthopedic follow up, he reported still feeling numbness to the dorsal aspect of the right long, index and thumb digits and noticing that his right index finger is slightly flexing at the distal interphalangeal joint and the right long finger has a slight ulnar deviation at the distal interphalangeal joint.  Physical examination demonstrate hypersensitivity to the area just to the radial side of the scar in the radioscaphoid groove.  His grip was weaker on the right than the left.  He had full range of motion of all fingers of the right hand.  His right index finger was slightly flexing at the distal interphalangeal joint (about 1 to 2 degrees), and the right long finger had slight ulnar deviation at the distal interphalangeal joint (about 1 to 2 degrees) as well.  There was a nodule on the distal interphalangeal joint of the right index finger, but no nodule was palpable on the distal interphalangeal joint of the right long finger although he did have pain on palpation of that joint.  The assessment was status post melanoma removal from right wrist, healing, and arthritis.  The note indicates that the Veteran was reassured that the numbness will hopefully continue resolving with time and that his arthritis is not related to his surgery or his melanoma.  Private treatment records from June 2009 show the Veteran underwent work up for continued complaints of numbness over the dorsal aspect of his right hand.  On physical examination on June 1st, he had positive carpal tunnel compression test.  He also had a positive Tinel's sign over his incision at the area of the superficial radial nerve.  He had Heberden nodes to the distal interphalangeal joints of all fingers.  X-rays revealed osteoarthritis of the distal interphalangeal joints of all fingers.  The impression was possible carpal tunnel syndrome and injury to the superficial radial nerve at the right hand.  Electromyogram and nerve conduction studies were conducted on June 16th, which were positive for mild to moderate median neuropathy at the right wrist but showed no evidence of radial neuropathy, radiculopathy, plexopathy, or generalized neuropathy.  A June 29, 2009, treatment note indicates that, although the EMG nerve conduction just showed carpal tunnel, his clinical picture is either a little bit of carpal tunnel or for some reason more involvement of this superficial radial nerve.  The doctor stated that there was definitely loss of the nerve back in 2005 when the Veteran had his surgery on the right hand.  

In addition, the Veteran underwent VA examination in September 2007.  As a result, the examiner diagnosed him to have squamous cell carcinoma of the right hand with residual numbness and mild weakness of the grip of the right hand.

Thus, the Board finds that the medical evidence appears to show that the Veteran has residuals from the May 2005 surgery in which the squamous cell carcinoma was excised from his right hand in the form of damage to the superficial radial nerve with numbness and a weakened grip.  As for the other hand symptoms, the Board does not find that the evidence supports that these are a result of the squamous cell carcinoma and the surgery to remove it based upon the physicians' statements.  

Thus, the Board must consider whether the Veteran's squamous cell carcinoma of the right hand, and therefore the residuals from its removal, are related to his military service.  

The medical evidence relating to treatment of the squamous cell carcinoma on the right hand indicates he first noticed the lesion approximately six months before he sought treatment in March 2005.  The Board notes that this was approximately 34 years after the Veteran's separation from service, which was in July 1970.  The service treatment records are silent for any complaints of or treatment for skin lesions on the Veteran's right hand to include a diagnosis of skin cancer.  The Veteran has actually contended that the skin cancer on his right hand is related to a shrapnel wound he had in the same location while in service.  The Board notes that the service treatment records, however, fail to show the Veteran sustained a shrapnel wound to the right hand during service.  Although his personnel records appear to indicate he received a wound to his forearm, it is not clear how this wound was received or what type of wound it was.  Other than claiming that the site of the squamous cell carcinoma was the same as a shrapnel wound received in service, the Veteran has not reported a continuity of symptomatology of squamous cell carcinoma since service.  The absence of complaints of or treatment for skin cancer/lesions on the right hand in the service treatment records or any finding of such at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran's squamous cell carcinoma on the right hand is related to his active military service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

Furthermore, the Veteran underwent a VA examination in September 2007.  As a result of this examination, a diagnosis of squamous cell carcinoma of the right hand with residual numbness and mild weakness of the grip of the right hand was given.  In responding to a request for nexus opinions, the examiner opined that it is less likely than not that the Veteran's squamous cell carcinoma is secondary to his shrapnel wound since he had no residual symptoms for many years.  In the examiner's opinion, the location is more likely coincidental as residual shrapnel alone is less likely to cause squamous cell carcinoma.  Rather the examiner stated that it is more likely that this Veteran has a tendency to develop carcinoma of the skin even with the cumulative effect of usual sun exposure as evidenced by lesions both in the upper sternal area and the dorsum of the right hand.  The Veteran has no history of unusual sun exposure but for some patients (especially in Caucasians) even the usual exposure has the tendency to develop carcinoma.  As to whether exposure to sun while in Vietnam alone was the cause of the carcinoma, the examiner stated that this cannot be answered without mere speculation.  However, the examiner clearly stated that the Veteran has no history of excessive sun exposure.  

The Veteran has not submitted any evidence that contradicts the VA examiner's opinion that his squamous cell carcinoma of the right hand is not related to a shrapnel wound received in service, except his own statements.  As a lay person, however, he is not competent to show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to suggest a possible medical etiology for his squamous cell carcinoma on the right hand, his statements are afforded little weight as to whether a nexus exists between his squamous cell carcinoma of the right hand and the claimed shrapnel wound received during his military service.

As for the opinion with regard to sun exposure, the examiner clearly indicated that the Veteran had no history of excessive sun exposure and that the examiner believed the Veteran is essentially an individual who would be predisposed to develop carcinoma of the skin from just usual sun exposure as evidenced by the fact that he had lesions in multiple areas.  The Board acknowledges that the examiner stated he could not provide an opinion as to whether sun exposure in Vietnam alone was the cause of the Veteran's skin carcinoma without resorting to mere speculation; however, the Board finds that the absence of evidence of diagnosis of or treatment for skin cancer for approximately 35 years after the Veteran's discharge from service is negative evidence against finding that the Veteran's squamous cell carcinoma of the right hand is related to sun exposure during his military service.  

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against finding that direct service connection is warranted for the Veteran's squamous cell carcinoma of the right hand as the competent and credible evidence fails to establish a relationship between it and his military service to include due to a shrapnel wound to the right hand or sun exposure during service.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma of the right hand is denied.


REMAND

The Board finds that remand of the Veteran's claim for a psychiatric disorder, to include PTSD and depression, is warranted for additional development.

The Board notes that VA treatment records show the Veteran has been treated in the Mental Health Clinic since February 2001.  Initial diagnosis was adjustment disorder with depressed mood.  This diagnosis was changed to dysthymic disorder in October 2003.  Treatment records through March 2006 show continued treatment for dysthymic disorder.  These records do not show that the Veteran ever complained of or was treated for PTSD.  The Board notes that treatment records subsequent to March 2006 may be available and should be obtained on remand prior to scheduling the Veteran for a VA examination.

In addition, the Veteran has undergone three VA examinations, none of which diagnosed him to have PTSD.  Rather they diagnosed him to have either a dysthymic disorder or major depression.  In contrast, the Veteran has submitted a July 2007 report of a psychological evaluation by a private clinical neuropsychologist who therein concludes that the Veteran appears to be experiencing mild PTSD and stated that this does appear to be related to his experience in Vietnam.  However, the Board notes that it appears that the private neuropsychologist did not review any of the Veteran's past treatment records or the two prior VA examination reports, but relied solely on the Veteran's reported history.  The fact that the private neuropsychologist did not have access to prior evidence of treatment relating to the Veteran's psychiatric problems is problematic because the Veteran's report of having PTSD is not substantiated by those records.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993).  Consequently, clarification of the Veteran's diagnosis of his current psychiatric disorder or disorders is necessary in order to fairly decide his claim.

In addition, the Board finds that none of the VA examinations already obtained provide medical opinions that are sufficiently adequate for the Board to fully and fairly decide the Veteran's claim.  Either the examiner failed to provide a definitive opinion or to provide an opinion at all as to all aspects of the Veteran's claim.  In other words, the Board does not have medical opinions that provide the necessary degree of certainty required for medical nexus evidence.  The Board needs the VA examiner to provide opinions as to whether any current psychiatric disorder diagnosed is either directly related to the Veteran's military service (especially his time in the Republic of Vietnam) or is secondary to any or all of the Veteran's service-connected disabilities.

Thus, the Board finds that a new VA examination is necessary to clarify the Veteran's diagnosis, specifically as to whether he has PTSD or not.  In addition, the examiner needs to provide clear medical opinions as to whether any current psychiatric disorder is related to the Veteran's military service (including his time served in Vietnam) or is proximately due to, the result of or aggravated by any service-connected disability.  The Board notes the Veteran is current service-connected for the following disabilities:  shrapnel wound, right thigh; residuals of low back injury; type II diabetes mellitus; scar, right thigh; scar, residual of fragment wound, right ankle; and hypertension.   

If a diagnosis of PTSD is confirmed, the Board notes that a combat stressor has been conceded by the RO and that the service records establish that the Veteran was injured while in the Republic of Vietnam by a mine receiving laceration wounds to the right thigh, and that he received a Purple Heart due to this injury.  Thus, the Board finds there is no reason that the new amended provisions in 38 C.F.R. § 3.304(f) need be considered as requested by the Veteran's representative.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Dayton, Ohio, for mental health treatment from April 2006 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  After obtaining all additional available evidence, schedule the Veteran for appropriate VA examination(s) related to his claim for service connection for a psychiatric disorder, to include PTSD and depression.  The claims folder, or copies of all pertinent records, must be made available to the examiner for review prior to preparation of the examination report.

The examiner must be advised that a combat stressor is conceded in that the Veteran was injured while serving in the Republic of Vietnam when a mine exploded and lacerated his right thigh.  The examiner is asked to determine (1) whether the diagnostic criteria in the DSM-IV are met to support a diagnosis of PTSD, and, if so, (2) whether there is a nexus between his PTSD and the combat stressor the Veteran incurred in service.  All indicated studies, tests and evaluations deemed necessary should be performed.  

The examiner should also provide a diagnosis of all other psychiatric disorders found on examination.  The examiner should thereafter answer the following questions for each psychiatric disorder diagnosed other than PTSD:

a)  Is it at least as likely as not that the currently diagnosed psychiatric disorder is related to any injury or disease incurred in service? 

b) Is it at least as likely as not that the currently diagnosed psychiatric disorder is proximately due to, the result of or has been aggravated by any or all of the Veteran's service-connected disabilities, which include shrapnel wound, right thigh; residuals of low back injury; type II diabetes mellitus; scar, right thigh; scar, residual of fragment wound, right ankle; and hypertension?

In answering the above questions, the examiner should consider the Veteran's report, if any, of an onset of symptoms in service and a continuity of symptoms since service.  The examiner should provide a complete rationale for all opinions expressed citing to the supportive evidence of record and to any treatise or scientific evidence relied upon in rendering the opinions given.

3.  Thereafter, the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and depression, should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


